Citation Nr: 1642748	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board in February 2015.  At that time, the Board reopened the issues of entitlement to service connection for hearing loss and tinnitus and remanded the claims for further development.  Thereafter, in a May 2015 rating decision, the RO granted service connection for tinnitus and awarded a 10 percent rating.  As the tinnitus claim has been granted in full, it is no long before the Board.

In the February 2015 decision, the Board referred the Veteran's claim for compensation for loss of a creative organ to the agency of original jurisdiction (AOJ).  To date, that claim has not been fully adjudicated by the AOJ.  Therefore, it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA compensation purposes.

2.  The Veteran's left ear hearing loss is not shown to be related to his claimed in-service noise exposure, and was not caused or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis

The Veteran contends that he was exposed to hazardous noise while in service.  The Veteran's service personnel records show that his military occupational specialty (MOS) was as a radio operator.  He indicated in a July 2010 statement that he was assigned to the 17th Cavalry Infantry Unit and was exposed to hazardous noise from tanks firing mortar, as well as incoming fire.

The Veteran's service treatment records show no hearing loss documented for either ear.  There were also no records of complaints or treatment for hearing loss in service.  His November 1963 enlistment examination, as well as his October 1967 separation examination both document normal hearing, although there was a threshold shift for both ears between enlistment and separation.

Right Ear Hearing Loss

With regard to the right ear hearing loss claim, there is no documented current hearing loss in the record as defined by 38 C.F.R. § 3.385.  The Veteran submitted a February 2005 audiology report which indicated no hearing loss of the right ear.  Further, VA examinations from February 2011 and May 2015 also revealed no right ear hearing loss as defined by VA.

In detail, the February 2005 private audiology report indicated pure tone thresholds in the Veteran's right ear were 10, 5, 10, 10 and 30 decibels, at 250, 500, 1000, 2000 and 4000 Hz respectively.  The February 2011 VA examination report showed that the Veteran's pure tone thresholds in his right ear were 5, 5, 5, 15 and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  It showed a speech recognition score using the Maryland CNC Test of 96 percent.  Further, the May 2015 examination report showed right ear thresholds of 5, 10, 15, 25 and 35 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively, and a speech recognition score of 96 percent.  The Board notes the May 2015 examination showed an increase in decibels, including testing of 35 decibels at 4000 Hz.  However, no right ear hearing loss is found for VA compensation purposes.  38 C.F.R. § 3.385.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss.  While the evidence of record shows that the Veteran has some increase in decibels on testing, no evidence of record, including private and VA examinations, demonstrates he suffers hearing loss for VA compensation purposes.

To the extent the Veteran asserts that he does in fact have right ear hearing loss, the objective clinical testing outweighs the lay opinion, as audiometric testing is required to determine whether there is hearing loss for VA purposes compared to a lay assertion on the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   In January 2013, the Veteran stated that he would be obtaining more opinions than the VA opinions.  However, he did not submit any additional opinions.

Therefore, based on the private and VA examination results, service connection for right ear hearing loss must be denied because there is no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that in the absence of proof of a present disability, there can be no valid claim).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is no applicable.  Therefore, service connection for right ear hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Ear Hearing Loss

In contrast to the Veteran's right ear, his left ear hearing acuity does meet the criteria to be considered a disability under 38 C.F.R. § 3.385.  Specifically, and most recently, the May 2015 VA examination showed pure tone thresholds in his left ear were 10, 15, 15, 25 and 40 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Additionally, the speech recognition score was 94 percent.

The Board notes in the February 2005 audiological report, the Veteran reported military and work noise exposure.  The examiner found no hearing loss at that time, including left ear pure tone thresholds of 10, 5, 10, 10 and 35 decibels, at 250, 500, 1000, 2000 and 4000 Hz respectively.  However, the Veteran was subsequently afforded a February 2011 VA examination.  He reported constant, long-standing tinnitus, as well as hearing loss.  The Veteran also reported some civilian noise exposure, but indicated he wore hearing protection at work.  Testing showed left ear pure tone thresholds of 0, 5, 0, 30 and 40 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Additionally, the speech recognition score was 94 percent.

In view of this evidence, the current disability element of the left ear hearing loss claim is met.  However, in view of no hearing loss shown in February 2005, and then not until February 2011, the evidence does not show that the hearing loss manifested during service, or within a year of separation.  Moreover, a continuity of symptomatology is not shown given the affirmative evidence showing no left ear hearing loss in February 2005.  Therefore, this claim turns on the nexus element of the Veteran's post-service left ear haring loss, either to in-service noise exposure or to service-connected diabetes mellitus.

The examiner indicated the test results showed a slight high-frequency hearing loss, with the left ear slightly more than the right and normal word understanding.  He noted a review of the service treatment records showed the Veteran's hearing to be normal at induction, and stable and unchanged upon discharge.  He concluded hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident.  He further indicated that with the Veteran's discharge from service being normal, any hearing loss found upon current examination would more likely than not have been due to something other than in-service noise exposure.

The February 2015 Board remand indicated that the prior February 2011 VA examiner relied on the Veteran's lack of in-service hearing loss, including at discharge, and did not consider the likelihood of any other service-connected etiology for the Veteran's hearing loss.  The Board requested an additional opinion related to direct service connection.  Further, given that service connection has been in effect for the Veteran's type II diabetes mellitus since March 2005, the Board determined an opinion regarding secondary service connection related to diabetes was also needed.

The Veteran was afforded a May 2015 VA examination in which the examiner (an audiologist) found current sensorineural hearing loss in the Veteran's left ear.  The examiner indicated the Veteran's separation examination from service showed hearing sensitivity within normal limits bilaterally, and the private audiology report from February 2005 also showed normal hearing.  She noted the Institute of Medicine released a landmark study on military noise exposure in September 2005 which stated "there is no scientific basis for delayed or late onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later."  The study indicated no scientific basis can be found for concluding delayed onset hearing loss exists.  Therefore, she noted, because hearing was normal at separation, the study supports that there is no evidence to suggest his hearing status would be impacted later in life because of the noise exposure from service.

With regard to the Veteran's theory of entitlement involving secondary service connection, the May 2015 VA examiner recommended an opinion by a medical doctor in order to determine whether or not hearing loss was caused by a condition such as diabetes.  She noted that as she is not a medical doctor, it would be outside of her expertise to determine the likelihood of such a factor causing secondary service connection.

Thereafter, the Veteran was afforded an April 2016 VA examination (by an ENT physician).  The examiner described the Veteran's history, including obvious noise exposure from service, including a 15 decibel threshold shift during service.  He further noted post-service occupational noise exposure while the Veteran was working in a canning factory as a machinist and welder, and mostly on a punch press which caused severe noise exposure.  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms of the Veteran related to the hearing loss disability.  He noted the Veteran's external and internal ear appeared normal.

The examiner concluded any association of the Veteran's hearing loss and tinnitus with his diabetes mellitus cannot be made without resorting to speculation.  He noted review of medical literature demonstrates that most studies in the past failed to demonstrate any clear association between the conditions.  Further, a recent National Institute of Health study suggested a possible 4-5 decibel high frequency increase in hearing loss in the elderly with diabetes mellitus, but no definitive causal relationship can be proven because of multiple confounding factors.  He indicated the Veteran's severe work related noise exposure, as well as aging are more likely factors in his present status.

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  While the record shows that the Veteran has current left ear hearing loss for VA purposes, the probative evidence of record demonstrates that such is not related to his in-service noise exposure, and also was not caused or aggravated by his service-connected diabetes mellitus.

The May 2015 and April 2016 examiners' opinions are afforded great probative weight with regard to the Veteran's direct and secondary theories of entitlement.  The opinions were predicated on examinations of the Veteran and thorough reviews of the record.  Further, they contain clear conclusions with supporting data and reasoned medical explanations connecting the two.  The opinions also reflect consideration of available medical literature and studies in support of their conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinions considered the theories of the case and included explanations of why there is not an at least as likely as not connection between the Veteran's hearing loss and his noise exposure in service, or to his diabetes.  While the April 2016 examiner noted some studies regarding the possible relationship between hearing loss and diabetes, the examiner explained why it would take resorting to speculation to make such a connection, either on a causal or aggravation basis.  The Board notes that service connection cannot be granted on speculation as the standard of proof is to at least an equipoise standard.

Thus, although the February 2011 VA examination report was determined inadequate, the Board remanded the claim and additional VA opinions were obtained to address the Veteran's direct and secondary theories of entitlement to service connection.  Further, the Board notes there are no contrary medical opinions of record.  As noted previously, the Veteran that he would be obtaining more opinions than the VA opinions.  However, he did not submit any additional opinions.

The Board acknowledges the Veteran's contentions that his left ear hearing loss is due to in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service as the Veteran can attest to factual matters of which he had first-hand knowledge.  Further, his reported exposure is consistent with his MOS and circumstances of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of hearing loss diagnosed many years after service.  See Jandreau, 492 F.3d at 1376-77.  

The diagnosis of hearing loss and the etiology of such requires medical testing and medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his current hearing loss is not competent medical evidence and is therefore, of less probative value than the medical expert opinions of record.  Moreover, whether his current hearing loss was caused or aggravated by his service-connected diabetes is also a matter that requires medical expertise to determine.  As such, the April 2016 examiner's opinion is most probative in this regard.

In light of this evidence, the preponderance of the evidence is also against the Veteran's claim of service connection for left hearing loss.  Thus, there is no doubt to be resolved and service connection is not warranted for left ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


